         Case 4:20-cv-40148-TSH Document 67 Filed 03/22/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
ANDREA BROOKS                           )
                   Plaintiff,           )
                                        )
                   v.                   )
                                        )         CIVIL ACTION
                                                  NO. 4:20-40148-TSH
ALICE S. LOVE, JUDGE SUSAN B.           )
CARBON, LAUREN THORN, JUDGE             )
MARK S. DERBY, JUDGE JULIE              )
INTROCASO, AND JUDGE MICHAEL            )
RYAN, ET AL.                            )
                   Defendants.          )
______________________________________ )


    ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO DISMISS (Docket
                             No. 16)

                                         March 22, 2021

HILLMAN, D.J.

       Andrea Brooks (“Plaintiff”) filed this action pro se alleging claims under federal law,

New Hampshire law, and the U.S. Constitution arising out of New Hampshire Family Court

child custody proceedings from 2016-2019 concerning her parental rights regarding her minor

son. Defendants include various family court judges or court officers, and private individuals

who participated in or were involved with the custody proceedings and dispute.

       Defendants Alice S. Love, Susan B. Carbon, Lauren Thorn, Judge Mark S. Derby, Judge

Julie Introcaso, and Judge Michael Ryan (“Defendants”) are judicial and quasi-judicial officers

of the 9th Circuit Division of the New Hampshire Family Court in Merrimack, New Hampshire. 1


1
 In her opposition to the motion, Plaintiff states that she should have also designated the New
Hampshire Family Court as an additional defendant. (Docket No. 44 at 3). I cannot dismiss
defendants who are not named in the Complaint but wish to note that the doctrine of judicial
immunity, discussed supra, includes the courts as institutions as well as individual court officers
                                                 1
          Case 4:20-cv-40148-TSH Document 67 Filed 03/22/21 Page 2 of 5




Plaintiff alleges that their conduct in the state child custody proceedings at various points in

2016-2019 violated the Thirteenth and Fourteenth Amendments to the U.S. Constitution; 22

U.S.C. § 7107; 18 U.S.C. §§ 241, 242, 1509, 1589, 1590, 1593, 1594, 1595, 2261, 2261A, 2264,

2265, 2421, 2421A, 2422, and 2428; 28 U.S.C. §§ 1441 and 1449; 42 U.S.C. §§ 1981, 1983, 1985,

and 1986.Defendants move to dismiss all claims against them under Fed. R. 12(b)(1), b(2), and

b(6). (Docket No. 16). For the following reasons, the Court grants Defendants’ motion.

                                           Legal Standard

       When a party moves to dismiss for lack of subject-matter jurisdiction under Rule 12(b)(1)

of the Federal Rules of Civil Procedure, “the party asserting jurisdiction has the burden to

establish through competent proof that jurisdiction exists.” White v. Comm’r, 899 F. Supp. 767,

771 (D. Mass. 1995). In evaluating whether the party has met its burden of proof, the court “may

consider extrinsic materials and, to the extent it engages in jurisdictional factfinding, is free to

test the truthfulness of the plaintiff’s allegations.” Dynamic Image Techs., Inc. v. United States,

221 F.3d 34, 37 (1st Cir. 2000).

       A plaintiff bears “the burden of establishing that jurisdiction over the defendant lies in the

forum state.” Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016). When a defendant moves to dismiss for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2), “the court may proceed to adjudication by one or another

among several different methods.” Boit v. Gar-Tec Prod., Inc., 967 F.2d 671, 674 (1st Cir.


such as judges. See Radion v. New Hampshire Supreme Court, 84 Fed.Appx. 105 (1st Cir. 2003)
(affirming dismissal of complaint against New Hampshire Supreme Court on grounds of judicial
immunity). Furthermore, the New Hampshire Family Court is immune from suit under the
Eleventh Amendment, which bars suits against the states in federal court, as the family court is
an administrative arm of the state of New Hampshire. See Alden v. Maine, 527 U.S. 706, 713
(1999) (holding that “the States’ immunity from suit is a fundamental aspect of the sovereignty
which the States enjoyed before ratification of the Constitution, and which they retain today”);
Wojcik v. Massachusetts State Lottery Comm’n, 300 F.3d 92, 99 (1st Cir. 2002).
                                                   2
          Case 4:20-cv-40148-TSH Document 67 Filed 03/22/21 Page 3 of 5




1992). The most commonly used standard, applicable here, is the prima facie standard. Id. at

675. Under the prima facie standard, a court considers “whether the plaintiff has proffered

evidence that, if credited, is enough to support findings of all facts essential to personal

jurisdiction.” Id. A plaintiff “ordinarily cannot rest upon the pleadings but is obliged to adduce

evidence of specific facts” supporting jurisdiction. Foster-Miller, Inc. v. Babcock & Wilcox

Canada, 46 F.3d 138, 145 (1st Cir. 1995).

        In evaluating a Rule 12(b)(6) motion to dismiss, the court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To survive the motion,

the complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555. “The relevant inquiry focuses on the reasonableness of

the inference of liability that the plaintiff is asking the court to draw from the facts alleged in the

complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).

        Because Plaintiff appears pro se, the Court construes her pleadings more favorably than it

would those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, Plaintiff must comply with procedural and substantive law. See Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).




                                                   3
            Case 4:20-cv-40148-TSH Document 67 Filed 03/22/21 Page 4 of 5




                                               Discussion

        It is not necessary to look beyond Defendants’ judicial and quasi-judicial immunity to

address whether Plaintiff stated sufficient facts to make out a plausible claim for relief or

whether this Court lacks personal jurisdiction over them in their capacity as New Hampshire

citizens.

        “Few doctrines are more solidly established at common law than the immunity of judges

from liability or damages for acts committed within their judicial jurisdiction . . .” Pierson v.

Ray, 386 U.S. 547, 5653 (1967). While absolute judicial immunity is limited for functions “not

normally performed by a judge” and which are outside his or her “judicial capacity,” or for

“judicial actions taken in the clear absence of all jurisdiction,” neither limitation applies here.

See Cok v. Cosentino, 876 F.2d 1,2 (1st Cir. 1989); Stump v. Sparkman, 435 U.S. 349, 355

(1978). Quasi-judicial immunity extends that absolute immunity to “those who perform tasks

that are inextricably intertwined with the judicial function.” Nystedt v. Nigro, 700 F.3d 25, 31

(1st Cir. 2012).

        Under the judicial immunity doctrine, Judges Introcaso, Ryan, and Derby are immune

from suit because they were acting within their judicial capacity to adjudicate the custody dispute

between D’Errico, Jr. and Plaintiff during all the events pled by Plaintiff in her Complaint. That

immunity extends to Hearing Officer Thorn, who provided Judge Introcaso with an estimate of

Plaintiff’s income for the family court’s child support determination (¶¶ 38-39, 43, 53); Court

Referee Carbon, who denied Plaintiff’s request for a waiver of court filing fees (¶ 31); and Court

Referee Love, who worked with Thorn to prepare child support order recommendations

concerning Plaintiff for Judge Introcaso. (¶¶ 38, 40, 43, 52). All the alleged actions by the non-




                                                   4
         Case 4:20-cv-40148-TSH Document 67 Filed 03/22/21 Page 5 of 5




judicial officers in the Complaint are inextricable intertwined with the Court’s work, and so they

are protected from suit under the quasi-judicial immunity doctrine.

       The Court thus grants the Defendants’ motion to dismiss Plaintiff’s claims against them.

                                           Conclusion

       For the reasons stated above, Defendants’ motion is granted. (Docket No. 16).



SO ORDERED.

                                                                         /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                            DISTRICT JUDGE




                                                5
